Citation Nr: 1729133	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-14 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in April 2015 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Board notes that in a November 2012 rating decision, the Veteran was granted service connection for lung cancer.  In an August 2016 rating decision, he was granted service connection for chronic obstructive pulmonary disease (COPD), associated with lung cancer, previously rated as lung cancer.


FINDING OF FACT

There is no competent and credible evidence that the Veteran has a current diagnosis of asbestosis or any other respiratory condition not already service connected.






CONCLUSION OF LAW

The criteria for entitlement to service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VCAA notice letters were sent to the Veteran in September 2010 and December 2015.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in March 2013 and a supplemental statement of the case (SSOC) in March 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.
VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his respiratory condition in July 2013 and December 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.




II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  

The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in April 2015.  The Board specifically instructed the RO to provide the Veteran with duty to assist notice, obtain all outstanding treatment records, schedule the Veteran for an examination to determine the specific diagnosis and etiology of his respiratory condition, and to readjudicate the claim on appeal.  Subsequently, the Veteran was provided with a duty to assist letter in December 2015, all outstanding treatment records were obtained and associated with the claims folder, and the Veteran was afforded a respiratory examination in December 2015.  Thereafter, the Veteran's claim was readjudicated in a March 2016 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran contends that his asbestosis is etiologically related to active service.  Based upon on the analysis below, the Board determines that the preponderance of the evidence is against the Veteran's claim and service connection is not warranted.

The Veteran does not satisfy the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a July 2013 VA examination report, the Veteran was diagnosed with an adenocarcinoma of the right lower lobe of the lung.  The examiner noted that there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the Veteran's respiratory condition.  The examiner further reported that the Veteran did not have multiple respiratory conditions.  There was no indication from the July 2013 VA examination report that the Veteran was diagnosed with asbestosis or had ever been diagnosed with asbestosis.  

In a December 2015 VA examination report, the Veteran was once again diagnosed with an adenocarcinoma of the right lower lobe of the lung.  During the examination, the Veteran claimed that his previous right lower lobe condition was because of herbicide exposure, not asbestos.  The examiner reported that the Veteran had no other residual conditions or complications other than those already listed in the report.  Like the July 2013 examination report, the December 2015 VA report did not contain any indication that the Veteran was diagnosed with asbestosis or had ever been diagnosed with asbestosis.  The VA examiner noted that the conflicting diagnosis evidence had been reviewed, but that the Veteran's diagnosis was adenocarcinoma.  While the Board notes that previous treatment records listed a prior diagnosis or history of asbestosis, there is no indication from the historical record that he ever actually had asbestosis or was treated for it.  

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.").  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer, 3 Vet. App. at 225 (holding that, in the absence of proof of a present disability, there can be no valid claim)).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent medical evidence reflective of a diagnosis for asbestosis at any time during the appeal period.

The Board has not overlooked the Veteran's lay statements with regard to the diagnosis of his respiratory condition.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a layperson such as the Veteran is competent of determining the diagnosis of his current respiratory condition and whether it was related to active service, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and diagnoses opinions provided by the July 2013 and December 2015 VA examination reports have been accorded greater probative weight in determining that service connection is not warranted.  The Board has reached this conclusion because the examiners reviewed the claims file, made repeated references to pertinent past records and statements, and provided detailed rationale.  The Board concludes that the preponderance of the evidence is against service connection for asbestosis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that entitlement to service connection for asbestosis is not warranted.  The Veteran's STRs do not reveal any complaint, diagnosis, or treatment for asbestos or asbestos exposure.  Additionally, the Veteran does not have a current diagnosis of asbestosis.  Accordingly, the claim must be denied.

The Board notes that the Veteran's respiratory condition was diagnosed as an adenocarcinoma of the right lower lobe of the lung.  As noted in the introduction section, that condition, along with COPD, are already service connected.








ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


